—In a proceeding pursuant to CPLR article 75 to vacate an arbitration award dated April 30,1995, the petitioner Dwayne Holman appeals from an order of the Supreme Court, Dutchess County (Beisner, J.), entered October 11, 1995, which denied the petition and confirmed the award.
Ordered that the order is affirmed, with costs.
The petitioner’s contention that there was misconduct by the arbitrator in making the award is raised for the first time on appeal and, as such, shall not be considered (see, Matter of Allstate Ins. Co. v Bieder, 212 AD2d 693, 694).
While the arbitrator apparently failed to adhere to the contractual time limitation for issuing an award, there was no prejudice to the petitioner as a result of the short delay, and we decline to vacate the award on this ground (see, Matter of Bermudez v New York City Tr. Auth., 186 AD2d 738; Matter of Akers v New York City Tr. Auth., 172 AD2d 749, 751).
We have examined the petitioner’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.